Eagen, J.,
— This involves an action in assumpsit before a justice of the peace. The summons was returnable June 2, 1942, between the hours of 6:00 and 7:00 p.m. An examination of the record discloses that plaintiff appeared on June 2,1942, and after hearing his testimony judgment was rendered in his favor against defendant, who was in default. The record fails to disclose at what hour plaintiff appeared before the justice of the peace and this is a fatal defect. In Courtright et al. v. Harringar, 7 Lane. 30, it is said: *578well as the day mentioned in the summons. This rule seems very strict, but it is too well settled by precedents in this Court for us to overthrow it. Lindsay vs. Sweeney, 6 Phila., 309; Smith vs. Featherston, 10 Phila., 306; Culver vs. Behee, 2 Kulp, 266; Keeley vs. Wenzel, 2 Kulp, 360; Perrigo vs. Nichols, 3 Kulp, 472.”
*577“Where a judgment is entered by default, the record should show that the plaintiff appeared at the hour as
*578In view thereof, now, December 18,1942, the exceptions and certiorari filed to the judgment of the justice of the peace are sustained and the judgment is reversed.